Wright, J.
l. Bail*, fiigitive from justice. The proceedings against the party cnarged, before the justice, were evidently commenced under sections 4:523 et sea., chapter 191 of the Povis- . __ , _ ._ , ion. I hese provide that 11 any person is found *581in this State charged with any crime committed in'another State, etc., any magistrate may, upon complaint or oath setting forth the offense, and such other matters as are necessary to bring the case within the provisions of law, issue a warrant to arrest such person. If, upon examination, it appears that there is reasonable cause to believe the complaint true and that such person may be lawfully demanded of the governor, he shall, if not charged with murder, be required to enter into an undertaking, etc., conditioned to appear before the magistrate at a future day. A failure to appear as required, is a forfeiture of the undertaking.
Appellees insist, however, that the petition does not show a case within these provisions, nor that “ such other matters were set forth as are necessary to bring ” it within the jurisdiction of the justice, nor that defendant could have been lawfully demanded by the governor of Illinois, nor that he had ever been previously charged with an offense in that State. And in this we have the substance^ of the points made in support of the judgment below.
According to the terms of the recognizance, the party was charged with murder in the second degree. The thought, therefore, that it was not bailable, is not tenable. Section 4524, which provides, that, “ if not charged with murder,” the defendant shall be required to enter into an undertaking, etc., must be construed in connection with our Constitution and other parts of the statute. By the Constitution it is declared that all persons shall, before conviction, be bailable, except in ca/pital cases, where the proof is evident or the presumption is great. § 12, art. 1. And in harmony therewith, section 4962 of the Revision provides that all defendants are bailable both before and after conviction, except for capital offenses, where the proof is evident or the presumption great. The offense charged in this ease was not capital, and was therefore *582bailable. Defendants will hardly claim that one held to answer for an offense, bailable under our law, committed in another State, is to be denied the right given to him by the express language of the Constitution, if committed here. The right to bail is as clearly given and as adequately protected in one ease as in the other.
g _pIeaa_ ins-As to the other objections, it seems to us that they should be set up by way of answer, rather than by demurrer. This is the clear tendency of Ferguson v. The State (4 G. Greene, 302), where it is held that the bond (a copy being annexed) becomes a part of the petition; that the facts there recited need not be averred in the petition; that presumptions of law need not be averred; that by making the bond the obligors admit the facts which rendered it necessary, and that it will be presumed that the facts gave the officer jurisdiction to take the same. And the cases are abundant to the point that, in a petition upon a recognizance, it is not required to state the facts which show that the officer had authority to take it. Among others, see The People v. Kane, 4, Denio, 530 (overruling People v. Koebor, 7 Hill, 39; Same v. Young, Id. 44), and the numerous cases cited by Litchfield, of counsel for plaintiff. Also, State v. Patterson, present term.
Our statute too, is in harmony with this view. For, in pleading a judgment or other determination of a court of special jurisdiction, it is not necessary to state the facts conferring jurisdiction. § 2921. And the future proceedings of all courts of limited jurisdiction, like those of general and superior jurisdiction, are to be presumed regular, except in regard to matters required to be entered of record, or except where otherwise expressly declared. § 4120. So too, for the purpose of determining the effect of a pleading, its allegations are to be liberally con*583strued with a view to substantive justice between the parties. § 2951.
Guided by these rules and authorities, we are constrained to hold that this demurrer should have been overruled. The case belonged to a class of which the justice had jurisdiction. Bev. ch. 191. If the proceedings of a preliminary nature were not such as to authorize the talcing of this undertaking, the objection maybe made by answer, or may appear on the trial. But the petition on its face shows a sufficient cause of action, and is not therefore vulnerable to demurrer.
Beversed.